United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.D., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, CENTERS FOR DISEASE
CONTROL & PREVENTION, Atlanta, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Patricia Champion, for the appellant
Office of Solicitor, for the Director

Docket No. 13-1522
Issued: November 14, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 13, 2013 appellant filed a timely appeal from a merit decision of the Office of
Workers’ Compensation Programs (OWCP) dated April 25, 2013 that denied her claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
emotional condition in the performance of duty causally related to factors of her federal
employment.
On appeal appellant’s representative asserts that the employing establishment committed
error and abuse in failing to process appellant’s applications for promotion appropriately.
1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
This case has previously been before the Board. In a November 17, 2005 decision, the
Board found that OWCP properly refused to reopen appellant’s case for further consideration of
the merits pursuant to 5 U.S.C. § 8128(a).2 In a January 14, 2008 decision, the Board found that
appellant’s March 2, 2007 reconsideration request was not timely filed and she failed to establish
clear evidence of error. OWCP properly denied a merit review of her claim in its May 3, 2007
decision.3 In a November 5, 2012 decision, the Board found that appellant did not meet her
burden of proof that she sustained an emotional condition in the performance of duty as she did
not establish a compensable factor of employment. The Board affirmed a January 12, 2012
OWCP decision.4 The facts of the previous Board decisions are incorporated herein by
reference.
On February 25, 2013 appellant, through her representative, requested reconsideration
and asserted that the employing establishment committed error when appellant was not
considered for promotion. She submitted a partial, unsigned investigative document dated
August 26, 2002 that discussed an Equal Employment Opportunity (EEO) complaint filed by
appellant. In a February 18, 2013 report, Dr. A. Benjamin Eubanks, an attending psychiatrist,
noted that appellant had been his patient for 12 years and that he had read the Board’s decisions.
It was his opinion that appellant took proper measures to file EEO complaints to prevent further
injury and that the employing establishment EEO process persistently failed to properly
investigate her complaints. Dr. Eubanks maintained that this was only a small part of the
aggravation of her PTSD, asserting that the major factor that caused appellant to decompensate
was when she learned that the employing establishment erred and failed to submit her name for a
merit promotion. It did not give her the opportunity to compete for advancement, even though
she had obtained a graduate degree. Dr. Eubanks stated that this omission completely destroyed
appellant emotionally and caused her to decompensate to the point of full PTSD. He concluded
that appellant, who was in a chronic state of vegetative depression and post-traumatic stress,
remained totally and permanently disabled as a result of the work experiences.
In a merit decision dated April 25, 2013, OWCP denied modification of its prior decision.

2

Docket No. 05-754 (issued November 17, 2005). On February 25, 2002 appellant, a health communications
specialist, who last worked on January 16, 2002, filed an occupational disease claim, alleging that employment
factors caused an emotional condition. The claim was adjudicated under file number xxxxxx622. On September 26,
2002 OWCP denied the claim, finding that appellant did not establish that she sustained an emotional condition in
the performance of duty. Appellant retired in 2003. On October 21, 2003 an OWCP hearing representative found
that appellant established one compensable work factor but that the medical evidence did not support that her
condition was caused by the accepted factor. In a November 9, 2004 nonmerit decision, OWCP denied appellant’s
reconsideration request.
3

Docket No. 07-2002 (issued January 14, 2008).

4

Docket No. 12-860 (issued November 5, 2012). The Board noted that, on April 10, 2008, appellant filed a new
occupational disease claim alleging that her federal employment aggravated her depression and anxiety causing her
to develop post-traumatic stress disorder (PTSD). Appellant stated that she was first aware of her PTSD and its
relationship to employment on April 1, 2008. This claim was adjudicated under file number xxxxxx431, which was
combined with file number xxxxxx622.

2

LEGAL PRECEDENT
To establish her claim that she sustained an emotional condition in the performance of
duty, appellant must submit the following: (1) medical evidence establishing that she has an
emotional or stress-related disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to her condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to her stress-related condition.5 If a claimant does implicate a factor of employment,
OWCP should then determine whether the evidence of record substantiates that factor.6 When
the matter asserted is a compensable factor of employment and the evidence of record establishes
the truth of the matter asserted, OWCP must base its decision on an analysis of the medical
evidence.7
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,8 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA. There are situations where an injury or
illness has some connection with the employment but nevertheless does not come within
coverage under FECA.9 When an employee experiences emotional stress in carrying out his or
her employment duties and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.10 Allegations alone by a claimant
are insufficient to establish a factual basis for an emotional condition claim.11 Where the
claimant alleges compensable factors of employment, he or she must substantiate such
allegations with probative and reliable evidence.12 Personal perceptions alone are insufficient to
establish an employment-related emotional condition.13
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially

5

Leslie C. Moore, 52 ECAB 132 (2000).

6

Dennis J. Balogh, 52 ECAB 232 (2001).

7

Id.

8

28 ECAB 125 (1976).

9

See Robert W. Johns, 51 ECAB 137 (1999).

10

Lillian Cutler, supra note 8.

11

J.F., 59 ECAB 331 (2008).

12

M.D., 59 ECAB 211 (2007).

13

Roger Williams, 52 ECAB 468 (2001).

3

assigned work duties of the employee and are not covered under FECA.14 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable
employment factor.15
ANALYSIS
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an emotional condition in the performance of duty causally related to factors of her
federal employment.
On February 25, 2013 appellant requested reconsideration of her claim for an emotional
condition and submitted factual and medical evidence. As in previous submissions in this case,
she did not attribute her emotional condition to the performance of her regular work duties or to
any special work requirement arising from her employment duties under Cutler.16 Rather, in her
February 2013 reconsideration request and her appeal to the Board, appellant asserted that the
employing establishment committed error when her applications for promotion were not properly
processed. In support of this contention, she submitted an unsigned, unidentified, incomplete
report dated August 26, 2002. The report pertains to an EEO investigation. As its provenance is
unknown and unverified, it is of no probative value to establish error by management in the
processing of materials for consideration of promotion.17 Moreover, it contains nothing that
establishes error on the part of the employing establishment.18 Appellant therefore has not
established that the employing establishment committed error or abuse regarding her applications
for promotion.19
Lastly, as appellant failed to establish a compensable employment factor, the Board need
not address the medical evidence of record.20
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

14

Charles D. Edwards, 55 ECAB 258 (2004).

15

Kim Nguyen, 53 ECAB 127 (2001).

16

See James E. Norris, 52 ECAB 93 (2000).

17

See C.B., Docket No. 09-2027 (issued May 12, 2010).

18

The Board notes that the report also contains a list of exhibits that were not forwarded with the reconsideration
request.
19

Kim Nguyen, supra note 15.

20

Katherine A. Berg, 54 ECAB 262 (2002).

4

CONCLUSION
The Board finds that appellant did not establish that she sustained an emotional condition
in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the April 25, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 14, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

